Mr. Justice Gordon
delivered the opinion of the court,
The argument of the counsel for the plaintiff in error, in this case; seems to be but a repetition of that'found in Hepburn v. The School Directors, 23 Wall. 480. It was there urged' that no municipal or school taxes could be assessed, under the revised statutes of the United States, upon the shares of the First Rational Bank of Carlisle, because, as was shown, all mortgages, judgments, recognizances and money owing upon articles of agreement for the sale of real estate, ivere, by the state laws, exempted from such taxes. But in answer to this, Mi’. Chief Justice Waite said, that this was but ai partial exemption. That it did hot follow that there was not other moneyed capital that was not so exempt,- and that it could not have been the intention of congress to relieve bank shares from taxation merely becausé some moneyed capital was exempt.
. Mor .of less force, as revealing the intention of Congress, as interpreted by the United'States judiciary, is the case of Lionberger v. Rouse, 9 Wall. 468, wherein Mr.* Justice Davis, in commenting on the 41st section of the Act of Congress of the third of June 1864, gives it as his opinion, and alleges that it is very-clear, that congress, in-conceding to the states the right to tax national banks, adopted a measure which it was supposed, would restrain them, from legislating' adversely to those institutions. He says further, that this object was accomplished when .the states, as far as practicable, so arranged their systems of taxation as to adapt them to the intention thus expressed.
: As subsequent decisions of the supreme court of the United States in no degree conflict with those cited, we must adopt them as containing a correct exposition of the doctrine of that court, upon the subject in hand. But the case of Hepburn v. The School District seems to embody the very contention which we have now before us. There, as here, it was said, as the state has exempted from local taxation mortgages, judgments, and *393other moneyed capital in the hands of individual citizens, therefore, the shares of national banks must, in like manner, be exempted. But here, as there, we may answer; this exemption, by your own showing, is but partial. Not only is some other moneyed capital of a miscellaneous character taxable for local purposes, but all such capital of the same character as that which you desire to exempt; that is to say, the shares of state banks, and savings institutions.
We must, therefore, regard the authorities quoted as settling the principle, that as long as a state restricts the taxation of national banks, to the same kind and degree of taxation that it imposes upon similar - capital belonging to its citizens, or its own insitutions, it does not discriminate against those banks, and, therefore does not violate the provisions of the Act of Congress. In this we fully agree with the case of the People v. Weaver, 10 Otto 539, that no discrimination against the capital invested in national banks can be allowed ; if taxed at all, it must be taxed as is like capital of the citizens of the state. But in the case now in hearing, our attention has not been called to any such discrimination as apparent from the laws of this commonwealth. The general assembly has authorized the taxation of the shares of these banks in no other manner, and at no higher rate than other capital of a similar character. It is true that certain investments, such as judgments and the like, have been exempted; these, however, are but partial exemptions, and it cannot be justly alleged that either in intention or in effect is this legislation specially adverse to these banks.
It is certainly true that these exemptions may be carried so far as to indicate a decided legislative preference to other kinds of moneyed capital, and a consequent discrimination against that of national banks. But when this occurs these institutions can claim exemption, but not till then. As long as they are allowed to stand upon the same footing with the citizen and similar state institutions in the matter of taxation they have no right to complain.
The decree of the court below is now affirmed at the costs of the appellant.